DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is unclear whether the “air haptic” feedback produced by the directional speaker replaces the air haptic feedback produced by the ultrasonic transducer or is addition to it. Therefore, claim 8 is indefinite.
Claim 15 recites the limitation "the directional speaker" in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams US 7670224 B2 (hereinafter referred to as Williams ‘224) in view of Franich US 11087582 B2 and Hettinger US 20070036368 A1.

Regard claim 1, Williams ‘224 teaches an Electronic Gaming Machine (EGM) comprising: 
an ultrasonic transducer (detection circuit 90 with transmitting unit 84 which may be an ultrasonic transducer in Fig. 3; Col. 7 lns. 35-54, Col. 8 lns. 50 – Col. 9 ln. 15) producing directional ultrasonic signals to a predetermined location (toward a person walking or positioned in front of the gaming unit; Col. 9 lns. 8-15); 
an ultrasonic receiver positioned on the EGM to receive a return of the ultrasonic waves from the ultrasonic transducer when a portion of a player's body is at the predetermined location (detection circuit 90 with receiving unit 89 which may be an ultrasonic transducer in Fig. 3; Col. 7 lns. 35-54, Col. 8 lns. 50 – Col. 9 ln. 15); 
a speaker (Col. 5, lns. 17-27)
a processor coupled with each of the ultrasonic transducer, the ultrasonic receiver, and the speaker (controller 100 in Fig. 3, Col. 6 lns. 32-48); and 
a memory (memory 102 in Fig. 3, Col. 6 lns. 32-48; Col. 7 lns. 13-32) coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, cause the processor to: 
control the ultrasonic transducer to output the directional ultrasonic signal to the predetermined location (Col. 8 ln. 50 – Col. 9 ln. 15); 
receive a signal from the ultrasonic receiver (Col. 8 ln. 50 – Col. 9 ln. 15); 
detect a movement of the player based on the received signal from the ultrasonic receiver (person-moving signal, Col. 8 ln. 50 – Col. 9 ln. 15).
Williams ‘224 does not teach: The ultrasonic waves are pulses and produce air haptic feedback; the speakers are directional and produce directional audio signals; instructions causing the processor to control the directional speaker to output sound to a location associated with the detected movement of the player; and control the ultrasonic transducer to output the air haptic feedback to the location associated with the detected movement of the player.
Franich teaches ultrasonic transducers that produce ultrasonic pulses and air haptic feedback (ultrasonic transducer array assemblies 360 and 370 produce directed sound waves which can be pulses into object display are 320 to cause the players’ hand to feel one or more pulses of the sound waves; Col. 7 ln. 40-Col. 8 ln. 29; uses gesture analysis to follow player’s movement and direct ultrasonic tactile feedback in real time, Col. 6 ln. 4 – Col. 7 ln. 22, Col. 22 lns. 8-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to have the ultrasonic transducer output pulses and air haptic feedback that follows user movements similar to Franich. Ultrasonic pulses would allow simple measurement of position and air haptic feedback would increase the interactivity of the gaming machine.
	Hettinger teaches a directional speaker that outputs sound to a location associated with the detected movement of the player (detects location of person and directional speaker can be reoriented to direct sounds to location [0018, 119, 120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to use a directional speaker and control it to output sound following the movement of the player similar to Hettinger. This would increase the interactivity of the gaming machine and decrease sounds heard by non-players or players at other machines.

Regard claim 2, Williams ‘224 as modified above teaches the EGM of claim 1, wherein detecting the movement of the player comprises detecting the player arriving at the predetermined location while the EGM is in an idle state (detects player arriving while in sleep mode, Col. 10 ln. 35 – Col. 11, ln. 25).

Regard claim 3, Williams ‘224 as modified above teaches the EGM of claim 2, wherein the instructions further cause the processor to transition the EGM from the idle state to an active state in response to detecting the player arriving at the predetermined location (detects player arriving while in sleep mode then begins wake-up routine, Col. 10 ln. 35 – Col. 11, ln. 25).

Regard claim 4, Williams ‘224 as modified above teaches the EGM of claim 3, further comprising a display device and wherein transitioning to the active state comprises displaying, on the display device, a welcome screen that guides the player through game play on the EGM (game-selection display generated on color video display 70 which guides the player to games to play, Col. 10 ln. 35 – Col. 11, ln. 25).

Regard claim 5, Williams ‘224 as modified above teaches the EGM of claim 1, wherein detecting the movement of the player comprises detecting a relocation of the player during game play of an electronic game executed by the EGM (person-moving signal, Col. 8 ln. 50 – Col. 9 ln. 15; may detect player is no longer present, Col. 9 ln. 57 – Col. 10 ln. 34).

Regard claim 6, Williams ‘224 as modified above teaches the EGM of claim 5, 
Williams ‘224 does not teach wherein the instructions further cause the processor to dynamically adjust control of the directional speaker to output sound to a location associated with the relocation of the player.
Hettinger teaches a directional speaker that outputs sound to a location associated with a position of a player (detects location of person and directional speaker can be reoriented to direct sounds to location [0018, 119, 120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to use a directional speaker and control it to output sound following the movement of the player similar to Hettinger. This would increase the interactivity of the gaming machine and decrease sounds heard by non-players or players at other machines.

Regard claim 7, Williams ‘224 as modified above teaches the EGM of claim 1, 
Williams ‘224 does not explicitly teach but Franich teaches wherein the detected movement of the player comprises a gesture input to the EGM, and wherein the instructions further cause the processor to control the ultrasonic transducer to output the air haptic feedback based on the gesture input (ultrasonic transducer array assemblies 360 and 370 produce directed sound waves which can be pulses into object display are 320 to cause the players’ hand to feel one or more pulses of the sound waves; Col. 7 ln. 40-Col. 8 ln. 29; uses gesture analysis to follow player’s movement and direct ultrasonic tactile feedback in real time, Col. 6 ln. 4 – Col. 7 ln. 22, Col. 22 lns. 8-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to detect gesture input and have instructions which cause the processor to control the ultrasonic transducer to output the air haptic feedback based on the gesture input similar to Franich. This would increase the interactivity of the gaming machine.

Regard claim 9, Williams ‘224 as modified above teaches the EGM of claim 1, wherein detecting the movement of the player comprises detecting the player leaving the predetermined location and wherein the instructions further cause the processor, in response to detecting the player leaving the predetermined location, to transition to an idle state (may detect player is no longer present and begin sleep routine if no player detected during a time period, Col. 9 ln. 57 – Col. 10 ln. 34).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams US 7670224 B2 (hereinafter referred to as Willaims ‘224) in view of Franich US 11087582 B2 and Hettinger US 20070036368 A1 and further in view of Williams US 20080113749 A1 (hereinafter referred to as Williams ‘749).

Regard claim 8, Williams ‘224 as modified above teaches the EGM of claim 1, 
Williams ‘224 does not teach wherein the directional speaker further produces air haptic feedback, wherein the detected movement of the player comprises a gesture input to the EGM, and wherein the instructions further cause the processor to control the directional speaker to output the air haptic feedback based on the detected movement of the player.
	Williams ‘749 teaches speakers providing haptic feedback at player’s location ([0008, 0080]).
	Franich teaches detecting gesture input and providing air haptic feedback based on player’s movement (uses gesture analysis to follow player’s movement and direct air tactile feedback in real time, Col. 6 ln. 4 – Col. 7 ln. 22, Col. 22 lns. 8-44).
Hettinger teaches directional speaker that outputs sound to a location associated with a position of a player (detects location of person and directional speaker can be reoriented to direct sounds to location [0018, 119, 120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to use a directional speaker to produce air haptic feedback similar to Williams ‘749, detect gesture input similar to Franich, and control the directional speaker to output feedback based on the detected movement of the player similar to Hettinger. This would increase the interactivity of the gaming machine and decrease sounds heard by non-players or players at other machines.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams US 7670224 B2 (hereinafter referred to as Willaims ‘224) in view of Franich US 11087582 B2, Hettinger US 20070036368 A1, and Williams US 20080113749 A1 (hereinafter referred to as Williams ‘749).

Regard claim 10, Williams ‘224 teaches an Electronic Gaming Machine (EGM) comprising: 
an ultrasonic transducer producing directional, ultrasonic pulses to a predetermined location (detection circuit 90 with transmitting unit 84 which may be an ultrasonic transducer in Fig. 3; Col. 7 lns. 35-54, Col. 8 lns. 50 – Col. 9 ln. 15; toward a person walking or positioned in front of the gaming unit; Col. 9 lns. 8-15); 
an ultrasonic receiver positioned on the EGM to receive a return of the ultrasonic pulses from the ultrasonic transducers when a portion of a player's body is at the predetermined location (detection circuit 90 with receiving unit 89 which may be an ultrasonic transducer in Fig. 3; Col. 7 lns. 35-54, Col. 8 lns. 50 – Col. 9 ln. 15); 
a speaker producing an audio signal (Col. 5, lns. 17-27)
a processor coupled with each of the ultrasonic transducer, the ultrasonic receiver, and the speaker (controller 100 in Fig. 3, Col. 6 lns. 32-48); and 
a memory (memory 102 in Fig. 3, Col. 6 lns. 32-48; Col. 7 lns. 13-32) coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, cause the processor to: 
control the ultrasonic transducer to output the directional, ultrasonic pulses to the predetermined location (Col. 8 ln. 50 – Col. 9 ln. 15); 
receive a signal from the ultrasonic receiver (Col. 8 ln. 50 – Col. 9 ln. 15); 
detect a movement of the player based on the received signal from the ultrasonic receiver (person-moving signal, Col. 8 ln. 50 – Col. 9 ln. 15); 
Williams ‘224 does not teach: The ultrasonic waves are pulses; a directional speaker producing a directional, audio signal and air haptic feedback to the predetermined location; and instructions causing the processor to control the directional speaker to output sound and the air haptic feedback to the location associated with the detected movement of the player.
Franich teaches ultrasonic transducers that produce ultrasonic pulses (ultrasonic transducer array assemblies 360 and 370 produce directed sound waves which can be pulses into object display are 320; Col. 7 ln. 40-Col. 8 ln. 29; uses gesture analysis to follow player’s movement, Col. 6 ln. 4 – Col. 7 ln. 22, Col. 22 lns. 8-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to have the ultrasonic transducer transmit pulses similar to Franich. Ultrasonic pulses would allow simple measurement of position.
	Williams ‘749 teaches speakers providing haptic feedback at player’s location ([0008, 0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to use the speakers to produce air haptic feedback similar to Williams ‘749. This would increase the interactivity of the gaming machine.
Hettinger teaches a directional speaker that outputs sound to a location associated with the detected movement of the player (detects location of person and directional speaker can be reoriented to direct sounds to location [0018, 119, 120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to use a directional speaker and control it to output sound following the movement of the player similar to Hettinger. This would increase the interactivity of the gaming machine and decrease sounds heard by non-players or players at other machines.

Regard claim 11, Williams ‘224 as modified above teaches the EGM of claim 10, wherein detecting the movement of the player comprises detecting a relocation of the player during game play of an electronic game executed by the EGM (person-moving signal, Col. 8 ln. 50 – Col. 9 ln. 15; may detect player is no longer present, Col. 9 ln. 57 – Col. 10 ln. 34).

Regard claim 12,  Williams ‘224 as modified above teaches the EGM of claim 11, 
Williams ‘224 does not teach wherein the instructions further cause the processor to dynamically adjust control of the directional speaker to output sound and the air haptic feedback to a location associated with the relocation of the player.
Williams ‘749 teaches speakers providing haptic feedback at player’s location ([0008, 0080]).
Hettinger teaches a directional speaker that outputs sound to a location associated with a position of a player (detects location of person and directional speaker can be reoriented to direct sounds to location [0018, 119, 120]).
Franich teaches detecting player movement and directing air haptic feedback to follow movement (uses gesture analysis to follow player’s movement and direct tactile feedback in real time, Col. 6 ln. 4 – Col. 7 ln. 22, Col. 22 lns. 8-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to use a directional speaker and control it to output sound following the movement of the player similar to Hettinger, provide air haptic feedback with the speakers similar to Williams ‘749, and cause the air haptic feedback to follow player movement similar to Franich. This would increase the interactivity of the gaming machine and decrease sounds heard by non-players or players at other machines.

Regard claim 13, Williams ‘224 as modified above teaches the EGM of claim 10, 
Williams ‘224 does not teach wherein the detected movement of the player comprises a gesture input to the EGM, and wherein the instructions further cause the processor to control the directional speaker to output the air haptic feedback based on the gesture input.
Williams ‘749 teaches speakers providing haptic feedback at player’s location ([0008, 0080]).
Hettinger teaches a directional speaker that outputs sound to a location associated with a position of a player (detects location of person and directional speaker can be reoriented to direct sounds to location [0018, 119, 120]).
Franich teaches detecting player movement and directing air haptic feedback to follow movement (uses gesture analysis to follow player’s movement and direct tactile feedback in real time, Col. 6 ln. 4 – Col. 7 ln. 22, Col. 22 lns. 8-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to use a directional speaker and control it to output sound following the movement of the player similar to Hettinger, provide air haptic feedback with the speakers similar to Williams ‘749, and control the air haptic feedback based on gesture input similar to Franich. This would increase the interactivity of the gaming machine and decrease sounds heard by non-players or players at other machines.

Regard claim 14, Williams ‘224 as modified above teaches the EGM of claim 10, wherein detecting the movement of the player comprises detecting the player arriving at the predetermined location while the EGM is in an idle state and wherein the instructions further cause the processor to transition the EGM from the idle state to an active state in response to detecting the player arriving at the predetermined location (detects player arriving while in sleep mode then begins wake-up routine, Col. 10 ln. 35 – Col. 11, ln. 25).

Regard claim 15, Williams ‘224 teaches a method for controlling directional sound and air haptic feedback in an Electronic Gaming Machine (EGM), the method comprising: 
controlling, by a processor of the EGM (controller 100 in Fig. 3, Col. 6 lns. 32-48), an ultrasonic transducer to output directional, ultrasonic waves to a predetermined location (detection circuit 90 with transmitting unit 84 which may be an ultrasonic transducer in Fig. 3; Col. 7 lns. 35-54, Col. 8 lns. 50 – Col. 9 ln. 15; toward a person walking or positioned in front of the gaming unit; Col. 9 lns. 8-15); 
receiving, by the processor of the EGM, a signal from an ultrasonic receiver positioned to receive a return of the ultrasonic waves from the ultrasonic transducer when a portion of a player's body is at a predetermined location relative to the EGM (detection circuit 90 with receiving unit 89 which may be an ultrasonic transducer in Fig. 3; Col. 7 lns. 35-54, Col. 8 lns. 50 – Col. 9 ln. 15); 
detecting, by the processor of the EGM, a movement of the player based on the received signal from the ultrasonic receiver (person-moving signal, Col. 8 ln. 50 – Col. 9 ln. 15); 
Williams ‘224 does not teach: outputting ultrasonic pulses; controlling, by the processor of the EGM, the directional speaker to output sound and a first air haptic feedback to a location associated with the detected movement of the player; and controlling, by the processor of the EGM, the ultrasonic transducer to output a second air haptic feedback to the location associated with the detected movement of the player.
Franich teaches ultrasonic transducers that produce ultrasonic pulses and air haptic feedback (ultrasonic transducer array assemblies 360 and 370 produce directed sound waves which can be pulses into object display are 320 to cause the players’ hand to feel one or more pulses of the sound waves; Col. 7 ln. 40-Col. 8 ln. 29; uses gesture analysis to follow player’s movement and direct ultrasonic tactile feedback in real time, Col. 6 ln. 4 – Col. 7 ln. 22, Col. 22 lns. 8-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to have the ultrasonic transducer output pulses and air haptic feedback that follows user movements similar to Franich. Ultrasonic pulses would allow simple measurement of position and air haptic feedback would increase the interactivity of the gaming machine.
Williams ‘749 teaches speakers providing haptic feedback at player’s location ([0008, 0080]).
Hettinger teaches a directional speaker that outputs sound to a location associated with the detected movement of the player (detects location of person and directional speaker can be reoriented to direct sounds to location [0018, 119, 120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to use a directional speaker and control it to output sound following the movement of the player similar to Hettinger, provide air haptic feedback with the speakers similar to Williams ‘749, and cause the air haptic feedback to follow player movement similar to Franich. This would increase the interactivity of the gaming machine and decrease sounds heard by non-players or players at other machines.

Regard claim 16, Williams ‘224 as modified above teaches the method of claim 15, wherein detecting the movement of the player comprises detecting the player arriving at the predetermined location while the EGM is in an idle state (detects player arriving while in sleep mode, Col. 10 ln. 35 – Col. 11, ln. 25).

Regard claim 17, Williams ‘224 as modified above teaches the method of claim 16, further comprising transitioning, by the processor of the EGM, from the idle state to an active state in response to detecting the player arriving at the predetermined location (detects player arriving while in sleep mode then begins wake-up routine, Col. 10 ln. 35 – Col. 11, ln. 25).

Regard claim 18, Williams ‘224 as modified above teaches the method of claim 15, wherein detecting the movement of the player comprises detecting a relocation of the player during game play of an electronic game executed by the EGM (person-moving signal, Col. 8 ln. 50 – Col. 9 ln. 15; may detect player is no longer present, Col. 9 ln. 57 – Col. 10 ln. 34).

Regard claim 19, Williams ‘224 as modified above teaches the method of claim 15, 
Williams ‘224 does not teach but Franich teaches wherein the detected movement of the player comprises a gesture input to the EGM (uses gesture analysis to follow player’s movement and direct ultrasonic tactile feedback in real time, Col. 6 ln. 4 – Col. 7 ln. 22, Col. 22 lns. 8-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams ‘224 to detect gesture input similar to Franich. This would increase the interactivity of the gaming machine by allowing the machine to direct air haptic feedback and sound at towards the gesture.
	
Regard claim 20, Williams ‘224 as modified above teaches the EGM of claim 15, further comprising: 
detecting, by the processor of the EGM, movement of the player away from the EGM based on the received signal from the ultrasonic receiver (person-moving signal, Col. 8 ln. 50 – Col. 9 ln. 15; may detect player is no longer present, Col. 9 ln. 57 – Col. 10 ln. 34); and 
in response to detecting the player leaving the predetermined location, transitioning, by the processor of the EGM, to an idle state (may detect player is no longer present and begin sleep routine if no player detected during a time period, Col. 9 ln. 57 – Col. 10 ln. 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
David US 20160180636 A1 – gaming machine with contactless tactile feedback
Idris US 9672689 B2 – gaming machine with movable ultrasonic transducers and air haptics
Kipman US 20100302015 A1 – gaming device with air haptics
Ikariko US 20020022508 A1 – gaming machine with position determination

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645